Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a secure device manager circuit that comprises a first timing circuit, wherein the clock signal is provided to a clock input of the first timing circuit, wherein the first timing circuit receives supply current from the supply voltage, and wherein the secure device manager circuit performs a security function for the integrated circuit using the first timing circuit in response to the clock signal with the reduced frequency.
In regard to Claim 9:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
storing data associated with the security function in the first timing circuit in response to the clock signal with the reduced frequency without causing a timing violation in the first timing circuit.
In regard to Claim 16:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a second control circuit that blocks signal transmission from the output buffer circuit to the input/output pad in response to the control signal indicating that the supply voltage is less than the threshold voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896